by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered April 4, 1985, convicting him of criminal possession of a weapon in the third degree, unlawful imprisonment in the second degree, and menacing, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that during his summation the prosecutor improperly vouched for the credibility of a prosecution witness and denigrated the theory of the defense which emphasized the unreliability of this witness’s testimony, thus depriving him of a fair trial. He also complains that the prosecutor’s remarks improperly inflamed the jury. However, any possible prejudice with respect to these latter remarks was cured by the trial court’s curative instruction to the jury and the claimed vouching and denigration by the prosecutor could reasonably be considered fair response to the defense counsel’s own scathing and unfounded summation remarks about the complaining witness. In any event, even if the remarks were improper, they were harmless in view of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
We also conclude that the court did not abuse its discretion *580in imposing sentence in view of the defendant’s extensive criminal history (see, e.g., People v Suitte, 90 AD2d 80). Thompson, J. P., Bracken, Brown and Eiber, JJ., concur.